                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SADARIS PHELPS                                                                         PLAINTIFF

v.                             Case No. 4:18-cv-00686-KGB-PSH

RUSTY PAIGE, et. al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Sadaris Phelps’ complaint and amended complaints are dismissed without prejudice.

       So adjudged this the 18th day of February, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                                  United States District Judge
